673 So.2d 574 (1996)
Richard E. VOLK, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Gulf Atlantic Management Group, Inc., Appellees.
No. 95-2628.
District Court of Appeal of Florida, Fourth District.
May 22, 1996.
Richard Volk, Hollywood, pro se.
Larry E. Metz of Herzfeld & Rubin, Fort Lauderdale, for Appellee-Gulf Atlantic Management Group, Inc.
SHAHOOD, Judge.
Appellant, Richard E. Volk, seeks review of an Unemployment Appeals Commission (UAC) order reversing an appeals referee's decision which held that Volk was entitled to benefits. We reverse and remand with directions to reinstate the decision of the appeals referee.
The UAC's standard of review of the appeals referee's decision is whether the referee's findings of fact were based on competent, substantial evidence in the record and whether the proceedings on which the findings were based complied with the essential requirements of the law. Maynard v. Florida Unemployment Appeals Comm'n, 609 So.2d 143, 144-45 (Fla. 4th DCA 1992) (citing Alles v. Department of Professional Regulation, Constr. Indus. Licensing Bd., 423 So.2d 624, 625-26 (Fla. 5th DCA 1982)). Thus, while an agency may reject conclusions of law without limitation, neither an administrative agency nor a reviewing court may reject an administrative hearing officer's findings of fact as long as those findings are supported by competent, substantial evidence in the record. Id. at 145.
Here, we conclude that the commission erroneously reweighed the evidence and substituted its findings for the appeals referee's in spite of the latter's findings being supported by competent, substantial evidence.
Reversed and remanded with directions to reinstate the appeals referee's decision.
GLICKSTEIN and POLEN, JJ., concur.